DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 5-27-2020.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliaei 2016/0150325

Regarding claim 1, Oliaei teaches a MEMS transducer (Fig 1 system 100), comprising:
at least one pair of differential MEMS sensor devices (Fig 1, MEMS sensors 104/106, [36])
wherein a first differential MEMS sensor device  (Fig 2 first differential MEMS sensor device 204, [44]) comprises a first and a second electrode structure for providing a first differential output signal (Paragraph 44 teaches a MEMS microphone structure between a first and second electrodes), and
 a third electrode structure (membrane is a third electrode) between the first (back plate) and second electrode structure (second back plate), wherein a second differential MEMS sensor device comprises a first and second electrode structure for providing a second differential output signal, and a third electrode structure between the first and second electrode structure (The MEMS transducer comprises a dual back plate configuration, wherein the first electrode structure is a first back plate and the second electrode is a second back plate, and wherein third electrode structure is a membrane. Paragraph 44).
a biasing circuit for providing the third electrode structure of the first differential MEMS sensor device with a first biasing voltage and for providing the third electrode 
(Fig 2 shows charge pump 262 provides a first positive voltage to a first MEMS acoustic sensor 204 and invert 264 provides a second negative voltage to a second MEMS acoustic sensor 206, in this configured the first and the second biasing voltages are symmetrically offset with respect to a reference voltage which the ground).
([36] teaches DC bias provided by charge pumps, Paragraphs 30 teaches the systems and methods of the present invention can enable the unique capability of fabricating and integrating a MEMS structure, including multiple membranes, identical or different, each providing a separate output signal independent from the other membrane outputs. Another aspect is the capability of generating and applying a different DC bias voltage to each membrane, Paragraph 40 teaches summation node 150 can comprise components configured for adding signals received from preamplifiers 114 and 124. Acoustic sensor 106 may have a substantially lower sensitivity than acoustic sensor 104, which allows acoustic sensor 106 to receive a larger acoustic signal. Accordingly, preamplifier 124 may have a substantially larger gain than preamplifier 114 to compensate for sensitivity difference between acoustic sensor 104 and acoustic sensor 106).
Regarding claim 3, Oliaei teaches the MEMS transducer according to claim 1, wherein the MEMS transducer comprises a dual backplate configuration, wherein the first electrode structure is a first backplate and the second electrode structure is a second backplate, and wherein the third electrode structure is a membrane (Fig 1, MEMS sensors 104/106.  The MEMS transducer comprises a dual back plate configuration, wherein the first electrode structure is a first back plate and the second electrode is a second back plate, and wherein third electrode structure is a membrane, [44]).
Regarding claim 4, Oliaei teaches the MEMS transducer according to claim 1, wherein the first and the second differential MEMS sensor devices are identically constructed apart from manufacturing deviations (Fig 1 shows), and wherein the first and 
Regarding claim 5, Oliaei teaches the MEMS transducer according to claim 1, wherein
the first differential output signal is provided between a first and a second output tap of the first differential MEMS sensor device and the second differential output signal is provided between a first and a second output tap of the second differential MEMS sensor device (Fig 2, paragraphs 44 teaches differential sensors 204/206), wherein
the first output tap (Fig 2, the first output tap is from the first amplifier 214 of the first differential MEMS sensor/204 is connected with the first electrode structure of the first differential MEMS sensor device (Paragraph 44 teaches a membrane is in between the first and the second electrode), and 
the second output tap (Fig 2, the second output tap is from the first amplifier 214 of the first differential MEMS sensor device/204 is connected with the second electrode structure of the first differential MEMS sensor device (Paragraph 44 teaches a membrane is in between the first and the second electrode of the first differential mems sensor), and
 wherein the first output tap (Fig 2, the first output tap is from the second amplifier 224 of the second differential MEMS sensor device/206 is connected with the first electrode structure of the second differential MEMS sensor device (Paragraph 44 teaches a membrane is in between the first and the second electrode of the second differential mems sensor), and 
the second output tap (Fig 2, the second output tap is from the second amplifier 224 of the second differential MEMS sensor device/206 is connected with the second electrode structure of the second differential MEMS sensor device (Paragraph 44 teaches a membrane is in between the first and the second electrode of the second differential mems sensor); and 
wherein a read out (Fig 2, ADC 260, [46-47]) of a combined first and second differential output signal is provided by an anti-parallel connection of the first and second output taps of the first and second differential MEMS sensors (Fig 2, 204/206).
Regarding claim 6, Oliaei teaches the MEMS transducer according to claim 5, wherein the anti-parallel combination of the first and the second differential output signal 
the first output tap of the second differential MEMS sensor device (Fig 2, the first output tap is from the second amplifier 224 of the second differential MEMS sensor device/206 is connected with the first electrode structure of the second differential MEMS sensor device (Paragraph 44 teaches a membrane is in between the first and the second electrode of the second differential mems sensor),
Regarding claim 7, Oliaei teaches the MEMS transducer according to claim 1, wherein the first biasing voltage is a positive voltage (Fig 2 Fig 2 shows charge pump 262 provides a first positive voltage to a first MEMS acoustic sensor 204, [44]), and 
the second biasing voltage is a negative voltage (Fig 2 shows invert 264 provides a second negative voltage to a second MEMS acoustic sensor 206, Paragraph 44 teaches charge pump 262 can generate a positive voltage (P.sub.S) and inverter 264 inverts the voltage to generate a negative voltage (−P.sub.S),
wherein the first and the second biasing voltage are having the same absolute voltage value (the voltage out of the charge pump 262 going to the first differential MEMS sensor 204 has the same absolute value with the second differential MEMS sensor 206 because the first/second differential MEMS sensors voltage are from the same charge pump 262 with respected to the ground which is the reference voltage),
 the reference voltage is a ground voltage (Fig 2 shows reference voltage is a ground voltage).
Regarding claim 8, Oliaei teaches the MEMS transducer according to claim 1, further comprising a stacked bias voltage source having an AC coupling configured to provide a positive first biasing voltage and a positive second biasing voltage, wherein the first and second biasing voltages are symmetric with respect to a positive reference voltage 
Regarding claim 9, Oliaei teaches the MEMS transducer according to claim 1, wherein the read out circuitry comprises a programmable gain amplifier designed for amplifying the combined anti-parallel signal (Fig 1, read out circuit/summation node 150 can comprise components configured for adding signals received from preamplifiers 114 and 124).
Regarding claim 10, Oliaei teaches the MEMS transducer according to claim 1, wherein two or more pairs of differential MEMS sensor devices coupled in a twin configuration are coupled with each other in an anti- parallel manner (Fig 4 shows system 400 include sensor array 402 which can comprise MEMS acoustic sensor 404/406/408/446.  Sensors 404/406/408/446 have a different gain, different noise performance, different bias current and different non-linear characteristic [49-50, 52]), and
 are configured for providing a sensor output signal having a reduced signal asymmetry resulting from capacitance asymmetries of the first and second differential MEMS sensor device (Fig 4, [53] teaches different number of charge pumps and/or inverters can be utilized by system 400. Each MEMS acoustic sensors 404, 406, 408 and 446 can be associated with different charge pumps. Moreover, pairs of MEMS acoustic sensors 404, 406, 408 and 446 can be associated with a charge pump and an inverter).
Regarding claim 13, Oliaei teaches a method of operating a MEMS transducer according to claims 1, comprising:
providing a biasing voltage to each of the third electrode structures (membrane is a third electrode) of the first and second differential MEMS sensor devices (Fig 2 204/206, (the MEMS transducer comprises a dual back plate configuration, wherein the first electrode structure is a first back plate and the second electrode is a second back plate, and wherein third electrode structure is a membrane. Paragraph 44).
wherein the first and second biasing voltages are symmetrically offset with respect to a, in particular common, reference voltage (Fig 2 shows charge pump 262 provides a 
reading out (Fig 2, ADC 260, [46-47]) a first differential and second differential output signal by connecting a first output tap (Fig 2, a first output tap is from the first amplifier 214 of the first differential MEMS sensor device/204 and
 a second output tap (Fig 2, a second output tap is from the second amplifier 224 of  the second differential MEMS sensor device/206, and 
 by connecting a second output tap (Fig 2, second output tap from the first amplifier 214 of the first differential MEMS sensor device/204 and a first output tap (Fig 2, a first output tap from the second amplifier 224 of the second differential MEMS sensor device/ 206; and 
combining (Fig 2, ADC 260, [46-47]) the first and the second differential (204/206) output signal in an anti-parallel manner (Fig 2 shows charge pump 262 provides a first positive voltage to a first MEMS acoustic sensor 204 and invert 264 provides a second negative voltage to a second MEMS acoustic sensor 206, in this configured the first and the second biasing voltages are in an anti-parallel manner).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oliaei 2016/0150325 in view of Dehe 2015/0001647

Regarding claim 2, Oliaei does not teach the MEMS transducer according to claim 1, wherein the MEMS transducer comprises a dual membrane configuration, wherein the 
Dehe teaches the MEMS transducer according to claim 1, wherein the MEMS transducer comprises a dual membrane configuration (Fig 4, [46]) wherein the first electrode structure is a first membrane (Fig 4, a first diaphragm 212) and the second electrode structure is a second membrane (a second diaphragm 214, [46]), and wherein the third electrode structure is a back plate (a back plate/counter electrode 222, [3, 46]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Oliaei’s invention by adding the MEMS transducer comprises a dual membrane configuration, wherein the first electrode structure is a first membrane and the second electrode structure is a second membrane, and wherein the third electrode structure is a backplate as taught by Dehe.  The motivation would improve Signal-to-noise ratio (see Dehe [32]).
7.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oliaei 2016/0150325 in view of Axelsson 2015/0358708

Regarding claim 11, Oliaei does not teach a MEMS transducer according claim 1 include a housing and a sound port.  However, providing a MEMS transducer with a housing and a sound port is well known in the art as taught by Axelsson 2015/0358708.
Axelsson teaches an acoustic sensing device (Fig 4, device package 51, [44]) comprising:
a housing (Fig 4, cover 54 attached to a base 55 form a housing [44,]);
a sound port having a sound port inlet (Fig 4 52A/52B are tunnels or conduits providing a passage from an interior of device package 51 to an exterior position, [42]) for letting pass sound waves to an interior of the acoustic sensing device. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Oliaei’s invention by adding a housing with a sound port as taught by Axelsson.  The motivation for reducing or preventing moisture penetration.
Regarding claim 12, Oliaei teaches the acoustic sensing device of claim 11, wherein at least one pair of the one or more pair of differential MEMS sensor devices (Figs 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653